PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $142.50 for repair work performed by its service shop. Respondent had refused payment because the Treasurer’s Office was presented with copies of the bill instead of the original bill, as is required.
In its Answer, respondent admits that the claim is a legitimate one, and further states that there were sufficient funds remaining in the appropriation at the close of the fiscal year in question from which the claim could have been satisfied.
Based on the foregoing, an award in the above amount is hereby made.
Award of $142.50.